


Exhibit 10(b)(iv)
 
THIRD AMENDMENT
TO
TI SUPPLEMENTAL PENSION PLAN
 
TEXAS INSTRUMENTS INCORPORATED, a Delaware corporation with its principal
offices in Dallas, Texas (hereinafter referred to as “TI” or the “Company”)
hereby adopts this Third Amendment to the TI Supplemental Pension Plan, which
was amended and restated in the entirety effective as of January 1, 1998.
Thereafter the Plan was amended by a First Amendment, effective as of January 1,
1998, and a Second amendment, effective as of July 1, 2001.
 
1. Effective January 1, 2002, a new Section 1-1A shall be added to read as
follows:
 
        “Sec. 1-1A. Affected Participant. “Affected Participant” means a
Participant who experiences a Termination of Employment as a result of a Sale of
Assets, and who following the Sale of Assets continues in the employ of the
entity that acquired such assets from the Employer.”
 
2. Effective January 1, 2002, a new Section 1-11A shall be added to read as
follows:
 
        “Sec. 1-11A. Sale of Assets. “Sale of Assets” means the sale or
disposition by the Employer of all or substantially all of the assets used by
the Employer in a trade or business to an entity not related to the Employer.”
 
3. Effective January 1, 2002, Section 3-2 shall be amended in its entirety to
read as follows:
 
        “Sec. 3-2. Payment of Supplemental Benefit. Except as provided below in
the case of a Change of Control or a Sale of Assets, and subject to Section 3-3,
the benefit determined pursuant to Section 3-1 shall be paid to the person
entitled thereto as though it were a part of the benefit being paid to such
person under the TI Employees Pension Plan, so that it is subject to the same
limits and restrictions (other than the limitations referenced in subparagraphs
(a), (b) and (c) of Section 3-1) as such person's benefits are subject to under
the TI Employees Pension Plan; provided however, that the benefits payable under
this Plan shall only be distributed in the form of a lump sum distribution at
such time as is administratively practicable. Notwithstanding the above, the
benefits that are payable under this Plan may be deferred pursuant to the terms
and provisions of the Deferred Compensation Plan.
 
In the event of a Change of Control, the present value of each Participant's
benefits accrued under this Plan as of the date of the Change of Control shall
be distributed in a lump sum, not later than the month following the month in
which such Change of Control occurred. In the event of a Sale of Assets, the
present value of each Affected Participant's accrued benefit under this Plan, as
of the date of the Sale of Assets shall be distributed in a lump sum, as soon as
administratively practicable following such Sale of Assets.
 
Following the Change of Control or Sale of Assets (as applicable), the Plan
shall thereafter continue to be administered in accordance with its terms as
though the Change of Control or Sale of Assets (as applicable) had not occurred
(provided that the benefits accrued subsequent to the Change of Control or Sale
of Assets (as applicable) shall be adjusted to reflect the cash-out of
previously accrued benefits). In computing the present value of such accrued
benefits, the Administrator shall utilize the actuarial assumptions utilized
under the TI Employees Pension Plan prior to the Change of Control or Sale of
Assets (as applicable), in consultation with the firm of consulting actuaries
engaged to perform annual actuarial valuations under the TI Employees Pension
Plan prior to the date of the Change of Control or Sale of Assets (as
applicable).
 
4. Except as amended hereby, the TI Supplemental Pension Plan, as previously
amended, shall continue in full force and effect.

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Texas Instruments Incorporated has caused this instrument to
be executed by its duly authorized officer, this 16th day of July, 2002.
 




--------------------------------------------------------------------------------




Texas Instruments Incorporated
 
 
 
By:
 
/s/ STEPHEN H. LEVEN
 
 
Stephen H. Leven
 
 
 
Its:
 
Senior Vice President-Human Resources







